Citation Nr: 1529792	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-17 071	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse effective May 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

The issue of entitlement to a waiver of the debt at issue has been raised by the record in a January 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ Committee on Waivers and Compromises (Committee) appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran married V. in January 1977.

2.  The Veteran was awarded additional benefits for a dependent spouse, V., and was told to notify VA if his marital status changed.

3.  V. died in April 2006; in June 2006, the Veteran told VA medical personnel that she had died.

4.  After V.'s death, VA did not terminate the additional benefits that the Veteran was receiving for her as a dependent spouse; the Veteran continued to accept those payments.

5.  In October 2010, the Veteran notified the RO that V. had died in April 2006.

6.  After receiving the October 2010 notice from the Veteran, the RO retroactively terminated the Veteran's benefits for a dependent spouse, V., from May 1, 2006.


CONCLUSION OF LAW

The retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse, V., effective May 1, 2006, was proper.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.501 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims based on allegations that VA decisions were clearly and unmistakably erroneous.  Id.  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In this case, the Veteran disputes whether information regarding his marital status was received.  However, there is no additional evidence to be obtained.  

When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  As such, no further action is required pursuant to the VCAA.
Creation of the Debt

In August 1963, the Veteran was granted service connection for several disabilities.  Thereafter, he reported his marriage to B. whom he later divorced.  He later reported his marriage to D. in March 1968.  The Veteran and D. divorced in December 1974 and he then married V. in January 1977.

In a March 1981 letter, the Veteran was provided a VA Form 21-8764.  This same form was subsequently provided on many occasions.  In pertinent part, that form informed the Veteran of the following:

HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR DEPENDENTS? Veterans having a 30% or more service-connected evaluation may be entitled to additional compensation for a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school) or a child who became permanently incapable of self-support because of mental or physical defect prior to age 18.  The additional benefit for a spouse is payable in a higher amount upon receipt of evidence establishing that the spouse is a patient in a nursing home or so disabled as to require the aid and attendance of another person.

The Veteran was awarded additional benefits for his dependent spouse, V. as his disability rating was more than 30 percent disabling.  

The Veteran was also notified to inform VA if his marital status changed.  See, for example, March 20, 1981, February 9, 2000, and June 23, 2003 letters.  He was also repeatedly informed that he was receiving additional benefits for his dependent spouse.

In an October 2010 letter, the Veteran notified the RO that his wife V. had died in April 2006.  Based on that information, the RO retroactively adjusted the Veteran's award effective May 1, 2006, the first day of the month after V.'s death, by terminating the additional benefits for her.

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135.  The Veteran was, at all times relevant to this issue, rated above 30 percent for his service-connected disabilities.   An effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage, birth, or adoption.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b).  Otherwise, the effective date is the date notice is received of the dependent's existence, if evidence is received within one year of VA request.  38 C.F.R. § 3.401(b).  The payment of monetary benefits based on an award or an increased award of compensation, dependency and indemnity compensation, or pension, may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  The term "award or increased award" means an original or reopened award or an award that is increased because of an added dependent, increase in disability or disability rating, or reduction in income.  38 U.S.C.A. § 5111(a), (d).  The Veteran's entitlement for his dependent spouse ended with her death.  

The Veteran maintains that he did inform VA of his wife's death on many occasions.  He has submitted a copy of VA medical records dated in June 2006 which reflected that he told treating VA personnel that his wife had died two months before.  The Veteran also stated that he provided a copy of V.'s death certificate to his representative, but his representative is not employed by VA.  His current representative asserts that there was sole administrative error because VA knew of the death of the Veteran's wife, but did not terminate the additional benefits that he was paid for her.  

The retroactive removal of V. created a debt.  If the debt were the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the Veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000).  However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 (1997). 

Thus, a finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.500(b).  If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error.  See VA Manual 22- 4, Part III, § 2.03.  An example when administrative error applies is when VA erroneously interprets the law to allow payment of greater benefits than the legislative intent.  Another example of when administrative error does not apply is when the claimant accepts an amount that is patently excessive.  Id. 

In this case, the Veteran told VA medical personnel in June 2006 that his wife had died.  There is no other documentation of any such notice to VA.  Although he did not notify the RO, he was not specifically told to do so.  Thus, it appears that it was error for VA not to remove V. from the Veteran's award.  However, the Veteran then continued to be paid for V. and to accept that additional award until he later notified the RO in October 2010, also showing that he knew that his award was incorrect.  Thus, the Board finds that there was not sole administrative error in this case as the Veteran continued to accept the payments after his wife's death when he was not entitled to those payments.  

As the Board finds that there was no sole administrative error, the retroactive termination of the additional dependency allowance that the Veteran was receiving for V. as his dependent wife was proper.  To the extent that the Veteran has asserted that greater error existed on the part of VA or financial hardship existed on his part, those matters are for consideration with regard to his request for a waiver of the debt at issue which has been referred back to the AOJ for appropriate action.


ORDER

The retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse effective May 1, 2006, was proper, and the appeal is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


